FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2022

                                     No. 04-22-00198-CR

                                    Juan Manuel GOMEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 156th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-21-0013-CR-B
                         Honorable Janna K. Whatley, Judge Presiding


                                        ORDER
         Appellant’s brief was originally due June 10, 2022. We granted appellant’s motion for
extension of time, extending the deadline for filing the brief until August 9, 2022. When neither
the brief nor a second motion for extension of time was filed, we ordered appellant’s counsel to
file the brief by August 25, 2022. Again, no brief was filed. On August 29, 2022, we abated this
appeal and remanded the cause to the trial court for a hearing to determine whether appellant or
appointed counsel had abandoned the appeal. On September 6, 2022, appellant filed his brief, but
did not file a motion for extension of time.

        After consideration, we REINSTATE this appeal to our docket. We WITHDRAW our
August 29, 2022 order requiring an abandonment hearing. We accept appellant’s brief and
ORDER appellant’s appointed counsel to file a motion for extension of time that explains the
delay in filing the brief by September 19, 2022.

       Appellee’s brief is due by October 13, 2022.



                                                    _________________________________
                                                    Beth Watkins, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court